IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Dale DeAngelo and Lesley DeAngelo, :
                       Appellants  :
                                   :
            v.                     : No. 770 C.D. 2018
                                   : Argued: February 11, 2019
North Strabane Township            :
Zoning Hearing Board               :


BEFORE:      HONORABLE MARY HANNAH LEAVITT, President Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE CHRISTINE FIZZANO CANNON, Judge

OPINION
BY PRESIDENT JUDGE LEAVITT                                   FILED: April 17, 2019

             Dale DeAngelo and Lesley DeAngelo (Landowners) appeal an order of
the Court of Common Pleas of Washington County (trial court) that affirmed the
decision of the Zoning Hearing Board of North Strabane Township (Zoning Board)
to deny their validity challenge to the zoning ordinance as well as their variance
application. Landowners seek to build a medical clinic in a residential zoning
district. For the following reasons, we affirm in part and vacate and remand in part.

                                   Background

             Landowners own a two-acre property in the R-3 High Density
Residential Zoning District located in North Strabane Township (Township). The
North Strabane Township Zoning Ordinance (Zoning Ordinance)1 allows a medical
clinic as a conditional use in an R-3 District as long as it is “established in
conjunction with, part of and adjacent to an assisted living facility, independent



1
 NORTH STRABANE TOWNSHIP MUNICIPAL CODE, Chapter 27, as amended, added by Zoning
Ordinance No. 314, July 25, 2006.
living facility, life care community or nursing home.”           ZONING ORDINANCE
§1303.34(B).
             On July 13, 2017, Landowners challenged Section 1303.34(B) of the
Zoning Ordinance as impermissibly restrictive. In their application to the Zoning
Board, Landowners stated, in pertinent part, as follows:

             Requirements that medical clinic in an R-3 Zoning District be
             affiliated with nursing home, assisted living facility and the like.
             The requirement constitutes exclusionary or restrictive zoning
             and is therefore unenforceable. [Landowners] cannot develop
             property desired due to restrictive language of [the Zoning]
             Ordinance. Applicable Zoning Ordinance language also
             discriminatorily restrictive. Language creates hardship not of
             Landowners making.

Reproduced Record at 20a (R.R. __). The Zoning Board held a public hearing on
September 6, 2017.
             At the hearing, Landowners asserted that Section 1303.34(B)
constitutes “de facto exclusionary and restrictive zoning” and requested that the
Zoning Board interpret Section 1303.34(B) as “invalid, illegal, [or] unenforceable.”
Hearing Transcript, 9/6/2017, at 8; R.R. 52a. In support, Landowners pointed out
that the requirement that a medical clinic be allowed only in conjunction with a life
care community conflicted with the Zoning Ordinance’s definition of a “medical
clinic,” which states:

             Any establishment, including mobile diagnostic units, where
             persons receive medical, dental, chiropractic and surgical
             diagnosis, treatment and counseling under the care of a group of
             licensed medical doctors and dentists and their supporting staff,
             where said patients are not provided with board or room or kept
             overnight on the premises.




                                          2
ZONING ORDINANCE §201. Landowners asserted that it is impossible to develop a
medical clinic that complies with both Section 201 and Section 1303.34(B). Further,
medical clinics located in the C-1 Highway Commercial and C-2 Regional
Commercial Districts are not subject to the restrictions set forth in Section
1303.34(B). All these “inconsistencies,” according to Landowners, rendered the
requirements in Section 1303.34(B) invalid and unenforceable. Hearing Transcript
at 15; R.R. 59a.
               Landowners also challenged the extensive acreage for a medical clinic
in the R-3 District required by Section 1303.34(B). A life care community requires
20 acres, and an assisted or independent living facility requires five acres. ZONING
ORDINANCE §§1303.5(A), 1303.29(A). Landowners asserted that there was no
parcel in the R-3 District large enough to accommodate a clinic and facility as
required in Section 1303.34(B). Landowners maintained that Section 1303.34(B) is
de facto exclusionary to the extent it precludes a stand-alone medical clinic in an R-
3 District.
               Alternatively, Landowners sought a variance,2 asserting an unnecessary
hardship created by the “restrictive and [] unenforceable nature of the language in
and associated with an R-3 [District].” Hearing Transcript at 20; R.R. 64a. When
the Zoning Board questioned Landowners about the type of facility they proposed,
they responded that “at this time there isn’t anything definite. We would do
whatever to fit in.” Hearing Transcript at 12; R.R. 56a.




2
  Landowners explained at the hearing that they had filed an application for a conditional use with
the Board of Supervisors. The solicitor advised them that the Board of Supervisors would deny
their application for failing to meet the requirements of Section 1303.34(B). The solicitor advised
Landowners to “go to the Zoning Hearing Board first.” Hearing Transcript at 13; R.R. 57a.
                                                3
             The Zoning Board did not take evidence at the hearing, explaining that
it would decide only “whether the [O]rdinance needs an interpretation”:

             It’s a strictly legal issue. And I don’t see any need to offer any
             testimony. I want to keep this thing as simple as possible….
             We’re not here to say whether [Landowners] can do it or not.
             We’re here to say whether the [O]rdinance needs an
             interpretation in our mind to correct a deficiency that
             [Landowners] say[] exists in our [O]rdinance. And which allow
             [them] to put a medical clinic in a R-3 [D]istrict. [They are]
             saying what the Supervisors did in requiring it to be attached to
             another type of facility is improper…. It’s the legal issue
             involving whether the [O]rdinance is subject to interpretation.
             That’s the issue in this case and that’s what we’ll decide.

Hearing Transcript at 30-31; R.R. 74a-75a. The Zoning Board continued the hearing
to October 4, 2017, to allow Landowners to submit a legal memorandum, which they
did, reiterating that the Zoning Ordinance is exclusionary and that construction of a
medical clinic consistent with Section 1303.34(B) would cost “additional millions
of dollars.” R.R. 95a.
             On October 4, 2017, the Zoning Board voted to uphold the Zoning
Ordinance and deny Landowners’ request for a variance.           The Zoning Board
concluded that the Zoning Ordinance is not exclusionary, noting that stand-alone
medical clinics are permitted in C-1 and C-2 Districts.
             In denying Landowners’ request for a variance, the Zoning Board made
the following findings of fact:

             4. The proposed variance is for a use variance.
                                              ***
             6. [Landowners] appeared with counsel and offered testimony
             and exhibits.
                                              ***

                                          4
             9. [Landowners] wish to use the property for a medical clinic.
             10. [Landowners] do not plan to establish the clinic in
             conjunction with, part of and adjacent to an assisted living
             facility, independent living facility, life care community or
             nursing home.

Board Decision at 2-3; Findings of Fact ¶¶4, 6, 9, 10. The Zoning Board held that
Landowners did not show an unnecessary hardship.
             Landowners appealed to the trial court, challenging the Zoning
Ordinance conditions attached to the medical clinic in an R-3 District as so restrictive
as to constitute de facto exclusionary zoning. Landowners further argued that the
Zoning Board denied them a full and fair opportunity to make their case for a
variance.
             In a decision of May 10, 2018, the trial court affirmed the Zoning
Board’s decision. It concluded that the Zoning Ordinance is not de jure exclusionary
because it permits a medical clinic as a conditional use in an R-3 District, and it
permits stand-alone medical clinics in the C-1 and C-2 Districts. As to de facto
exclusion, the trial court held that Landowners failed to prove that the Zoning
Ordinance effectively excludes a legitimate use.            The trial court rejected
Landowners’ claim that no lot in the R-3 District has enough acreage to
accommodate a medical clinic and affiliated facility, noting that a nursing home
requires only two acres.
             As to Landowners’ argument that the Zoning Board denied them a full
and fair opportunity to present their case for a variance, the trial court observed that
Landowners were given two hearings and an opportunity to submit a memorandum.
This satisfied due process. Landowners did not prove any of the requirements for a
variance, which requires more than mere economic hardship.


                                           5
                                            Appeal

               Landowners have appealed to this Court, and they raise two issues for
our review.3 First, they argue that the trial court erred, asserting that the conditions
for a medical clinic in an R-3 District constitute de facto exclusionary zoning.
Second, they argue that the Zoning Board denied them a full and fair opportunity to
present their request for a variance. We address these issues seriatim.

                    I. Validity Challenge to the Zoning Ordinance

               In their first issue, Landowners offer several arguments in support of
their contention that the conditions for a medical clinic in an R-3 District constitute
de facto exclusionary zoning. Requiring a medical clinic to “be established in
conjunction with, part of and adjacent to an assisted living facility, independent
living facility, life care community or nursing home” precludes mobile diagnostic
units, which are not permanent structures.               ZONING ORDINANCE §1303.34(B).
Landowners argue that no property in the R-3 District is large enough to
accommodate a clinic and assisted living facility, and this makes Section 1303.34(B)
of the Zoning Ordinance exclusionary.4 Further, the Zoning Board did not address
the “improper distinction” between stand-alone medical clinics that are permitted in
C-1 and C-2 Districts without the Section 1303.34(B) condition. Landowners Brief
at 9. Landowners maintain that the conditions in Section 1303.34(B) are manifestly

3
  Where, as here, the trial court does not take additional evidence, our scope of review is limited
to determining whether the Zoning Board committed an error of law or “a manifest abuse of
discretion.” Valley View Civic Association v. Zoning Board of Adjustment, 462 A.2d 637, 639 (Pa.
1983). A zoning board abuses its discretion “only if its findings are not supported by substantial
evidence.” Id. at 640. Substantial evidence is “such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Id.
4
  The minimum lot size for a medical clinic is two acres. By contrast, a life care community
requires 20 acres, and an assisted or independent living facility requires five acres. Zoning
Ordinance §§1303.5(A), 1303.29(A).
                                                6
unreasonable and effectively preclude a medical clinic in the R-3 District, despite its
purported authorization.
             A zoning ordinance enjoys a presumption of constitutionality and
validity. The challenging party has the “heavy burden of establishing its invalidity.”
Kirk v. Zoning Hearing Board of Honey Brook Township, 713 A.2d 1226, 1229 (Pa.
Cmwlth. 1998).       The challenger must show that the zoning ordinance is
unreasonable, arbitrary or not substantially related to the police power interest the
zoning ordinance purports to serve. Hanson Aggregates Pennsylvania, Inc. v.
College Township Council, 911 A.2d 592, 595 (Pa. Cmwlth. 2006). A de jure
exclusion exists where a zoning ordinance, on its face, prohibits a legitimate use. A
de facto exclusion exists where an ordinance purports to allow a use but, when
applied, in actuality prohibits the use throughout the municipality. In re Bartkowski
Investment Group, Inc., 106 A.3d 230, 238 (Pa. Cmwlth. 2014). Once the challenger
meets this burden, the municipality must show that the zoning ordinance bears a
substantial relationship to the public health, safety, and welfare. Hanson Aggregates
Pennsylvania, 911 A.2d at 595.
             Landowners argue that the requirements set forth in Section 1303.34(B)
of the Zoning Ordinance preclude a stand-alone medical clinic in an R-3 District.
This is correct. Section 801 of the Zoning Ordinance states in pertinent part:

             In the R-3 High-Density Residential District, only the following
             uses are authorized:
                                      ***
             B.   Conditional uses:
                    (1) Principal uses:
                           (a) Active recreation, low-impact,
                           subject to §1303, Subsection 2.

                                            7
                         (b) Assisted-living or independent
                         living facility, subject to §1303,
                         Subsection 5.
                         (c) Clinic-medical,         subject    to
                         §1303.34.
                         (d) Life-care community, subject to
                         §1303, Subsection 29.
                         (e) Nursing home, subject to §1303,
                         Subsection 34.
                                               ***
ZONING ORDINANCE §801 (emphasis added). In turn, Section 1303.34 provides that


            uses that are listed in any zoning district as a conditional use or
            use by special exception shall comply with the applicable
            standards and criteria specified below for that use.
                                     ***
            34. Nursing home, hospital, hospice or medical clinic, subject to:
                                     ***
                   B. In the R-3 District, a medical clinic shall only be
                   established in conjunction with, part of and adjacent
                   to an assisted living facility, independent living
                   facility, life care community or nursing home.

ZONING ORDINANCE §1303.34(B). A stand-alone medical clinic is not a permitted
use in an R-3 District, but it does not follow that the Zoning Ordinance is
exclusionary.
            A de facto exclusion exists where an ordinance “acts to prohibit the use
throughout the municipality.” In re Bartkowski, 106 A.3d at 238. The Zoning
Ordinance does not prohibit medical clinics throughout the municipality; it permits
stand-alone medical clinics in C-1 and C-2 Districts.           ZONING ORDINANCE

                                           8
§§901(A)(1)(ff), 1001(A)(1)(hh).       Section 1303.34(B) does not effect a total
prohibition of stand-alone medical clinics, and we reject Landowners’ argument that
the Zoning Ordinance is exclusionary.
             Landowners next argue that Section 1303.34(B), which does not apply
to medical clinics in C-1 and C-2 Districts, is arbitrary and unreasonable because it
does not advance the purpose of the R-3 District. The Zoning Board responds that
a zoning ordinance will not be found unconstitutional “merely because it deprives
the owner of the most lucrative … uses” of property. Board Brief at 7 (quoting KS
Development Company, L.P. v. Lower Nazareth Township, 149 A.3d 105, 116 (Pa.
Cmwlth. 2016)).
             In considering the validity of a zoning ordinance, “courts defer to the
legislative body.” Rice Family Trust v. City of St. Marys, 51 A.3d 913, 917 (Pa.
Cmwlth. 2012). A zoning ordinance’s consistency with the stated purpose of a
particular zoning district is a significant factor in determining its reasonableness. Id.
Only where it is obvious that the classification of a zoning district bears no relation
to public health, safety, morals, or general welfare, will the court disturb the
legislative judgment of the municipality. Id. at 918.
             In Rice Family Trust, a property owner appealed the city’s denial of its
request for a curative amendment to the city’s zoning ordinance to have the property
rezoned from residential to central business. The property owner argued that the
zoning ordinance was arbitrary and unreasonable because it excluded the historic
uses of the premises, which included an accounting office. Further, the character of
the neighborhood was becoming commercial, which belied the zoning ordinance’s
stated purpose to “permit a continued development pattern that has evolved in these
older existing neighborhoods.” Id. at 917.


                                           9
             The trial court denied the appeal, and this Court affirmed. In doing so,
we observed that the stated purpose of the district was to preserve the residential
character of the neighborhood and to limit the uses “to complement these existing
neighborhoods, with accessory uses that will not detract from the residential
character.” Id. at 918. We stated:

             To protect the residential character of the neighborhood, the
             [city] made the legislative judgment that prohibiting professional
             offices would discourage commercial development that detracts
             from the “residential character” of the neighborhood. Even were
             the Court to agree that the best use of the Property is as a mixed
             professional office and four-unit apartment building, we may not
             substitute our judgment for that of the [city]. Courts do not
             function as a super zoning hearing board or a planning
             commission of last resort.

Id. (emphasis added).
             Likewise, here, Landowners seek to place a commercial use within a
residential district. The Zoning Ordinance states as follows:

             The purpose of [the R-3 High-Density Residential District] is to
             provide for medium-density single-family development and to
             provide multifamily housing opportunities in planned residential
             developments in areas served by public sewers and other public
             services and to provide for compatible public, semipublic and
             accessory uses as conditional uses or uses by special exception.

ZONING ORDINANCE §800. Section 1303.34(B) is consistent with the above-stated
purpose because it limits a medical clinic to one associated with a facility that has a
“residential character.”
             The Zoning Ordinance defines an assisted living facility as “[a]
residential building or group of buildings designed to provide multifamily dwelling
units for elderly or physically or mentally disabled persons who are independently
mobile and are not in need of the level of service provided by a personal-care
                                          10
home[.]” ZONING ORDINANCE §201 (emphasis added). An independent living
facility is defined as “[a] residential building or group of buildings designed to
provide housing for elderly or senior citizens who are independently mobile and not
in need of supervision[.]” Id. (emphasis added). A life-care community is “[a]
residential development that provides a continuum of care for the elderly[.]” Id.
(emphasis added).       A nursing home is “[a]n institution licensed by the
Commonwealth for the care of human patients requiring skilled nursing or
intermediate nursing care … but not including facilities for major surgery or care
and treatment of drug or alcohol addiction.” Id.
             To provide for single-family and multifamily housing development
with “compatible public, semipublic, and accessory uses as conditional uses,”
ZONING ORDINANCE §800, the Township made the legislative judgment to permit a
medical clinic, a commercial use, in the R-3 District but only where it is established
“in conjunction with, part of and adjacent to” a residential facility set forth in Section
1303.34(B). ZONING ORDINANCE §1303.34(B). The Zoning Ordinance is rationally
related to a legitimate governmental purpose, and we will “not substitute our
judgment for that of the [Township].” Rice Family Trust, 51 A.3d at 918. See also
Zangrilli v. Zoning Hearing Board of Borough of Dormont, 692 A.2d 656 (Pa.
Cmwlth. 1997) (lack of rational relationship to legitimate governmental purpose
must be obvious in order for zoning ordinance to be found invalid). We hold that
Landowners have failed to satisfy their “heavy burden of establishing [the]
invalidity” of the Zoning Ordinance. Kirk, 713 A.2d at 1229.
                                      II. Variance

             Landowners next argue that the Zoning Board denied them a full and
fair opportunity to present their case in support of their variance request. They

                                           11
maintain that they requested a dimensional variance, as opposed to a use variance to
which “strict ‘unnecessary hardship’ standards” apply. Landowners Brief at 15.
            In any case, Landowners argue that the Zoning Board rushed them
through their presentation without taking any evidence on their variance request.
Their legal memorandum was limited to the interpretation of the Zoning Ordinance
and not to the variance request. The Zoning Board responds that “the Constitution
does not require perfection at every stage of the adjudicatory process,” and
Landowners were afforded “ample opportunity” to present their case. Board Brief
at 9-10.
                       A. Nature of the Variance Request

            The Zoning Ordinance sets forth the standards for obtaining relief from
its requirements. Section 1805 states as follows:

            The [Zoning Board], upon appeal, shall have the power to
            authorize variances from the requirements of this chapter and to
            attach such conditions to the variance as it deems necessary to
            assure compliance with the purposes of this chapter. A variance
            may be granted if all of the following findings are made, where
            relevant in a given case:
            A. That there are unique physical circumstances or conditions,
            including irregularity, narrowness or shallowness of lot size or
            shape, or exceptional topographical or other physical conditions
            peculiar to the particular property and that the unnecessary
            hardship is due to such conditions and not the circumstances or
            conditions generally created by the provisions of this chapter in
            the neighborhood or district in which the property is located.
            B. That, because of such physical circumstances or conditions,
            there is no possibility that the property can be developed in strict
            conformity with the provisions of this chapter and that the
            authorization of a variance is therefore necessary to enable the
            reasonable use of the property.


                                         12
              C. That such unnecessary hardship has not been created by the
              appellant.
              D. That the variance, if authorized, will not alter the essential
              character of the neighborhood or district in which the property is
              located, nor substantially or permanently impair the appropriate
              use or development of adjacent property, nor be detrimental to
              the public welfare.
              E. That the variance, if authorized, will represent the minimum
              variance necessary to afford relief and will represent the least
              modification possible of the regulation in issue.

ZONING ORDINANCE §1805 (emphasis added). Section 1805 of the Zoning Ordinance
is nearly identical to Section 910.2 of the Pennsylvania Municipalities Planning
Code (MPC),5 which authorizes a zoning hearing board’s grant or denial of a
variance.     Unnecessary hardship requires evidence that: (1) the physical
characteristics of the property are such that the property could not be used for any
permitted purpose; (2) the property can be conformed for a permitted use only at a
prohibitive expense; or (3) the property has no value for any purpose permitted by
the zoning ordinance. Marshall v. City of Philadelphia, 97 A.3d 323, 329 (Pa. 2014).
              Our Supreme Court has established that when evaluating unnecessary
hardship in the context of a dimensional variance, courts may consider “the financial
hardship created by any work necessary to bring the building into strict compliance
with the zoning requirements and the characteristics of the surrounding
neighborhood.” Hertzberg v. Zoning Board of Adjustment of City of Pittsburgh, 721
A.2d 43, 50 (Pa. 1998). Further, the “quantum of proof required to establish
unnecessary hardship is indeed lesser when a dimensional variance … is sought”


5
 Act of July 31, 1968, P.L. 805, as amended, added by the Act of December 21, 1998, P.L. 1329,
53 P.S. §10910.2.
                                             13
because “the grant of a dimensional variance is of lesser moment than the grant of a
use variance, since [a use variance] involves a proposal to use the property in a
manner that is wholly outside the zoning regulation.” Id. at 47-48. Even so,
Hertzberg did not remove the hardship requirements for a dimensional variance.
Tidd v. Lower Saucon Township Zoning Hearing Board, 118 A.3d 1 (Pa. Cmwlth.
2015). It is still the case that “[t]he burden on an applicant seeking a variance is a
heavy one, and the reasons for granting the variance must be substantial, serious and
compelling.” Singer v. Philadelphia Zoning Board of Adjustment, 29 A.3d 144, 149
(Pa. Cmwlth. 2011).
             Landowners argue that the Zoning Board erred in treating their
application as a use variance because a medical clinic is not “wholly outside the
zoning regulation” but, rather, allowed as a conditional use in the R-3 District.
Hertzberg, 721 A.2d at 48. They contend that their request for a variance is subject
to the “less stringent standard” of Hertzberg. Landowners Brief at 15. The Zoning
Board counters that Landowners “want to use the property for a purpose not
permitted without conditions in the R-3 [D]istrict.” Board Brief at 9.
             This Court addressed the differences between a dimensional variance
and a use variance in Society Created to Reduce Urban Blight (SCRUB) v. Zoning
Board of Adjustment for the City of Philadelphia, 787 A.2d 1123 (Pa. Cmwlth.
2001). In that case, a railroad sought to erect a non-accessory, outdoor advertising
sign on its property in an industrial district. Its zoning permit was denied because
its proposed sign would exceed the permitted height; would be placed less than 500
feet from another sign and closer than 660 feet to a highway ramp; and would deviate
from the requirement that only one sign support structure was permitted on the lot.


                                         14
               When the zoning board of adjustment granted the railroad a variance
from these restrictions, objectors appealed, and the trial court reversed. In affirming
the trial court, this Court observed that “a dimensional variance contemplates only a
reasonable adjustment from area and space requirements in order to develop a
permitted use.” Id. at 1126 (emphasis in original). The zoning ordinance prohibited
outdoor advertising unless the above-enumerated requirements were met, and those
requirements could not be reasonably characterized as “dimensional.” Id. at 1127.
Thus, the variance application required the stricter review exacted in the case of a
use variance.
               We reached a similar conclusion in Plumstead Township Board of
Supervisors v. Plumstead Township Zoning Hearing Board (Pa. Cmwlth., Nos. 1254
C.D. 2007, 1318 C.D. 2017, filed April 10, 2008) (unreported).6                      There, the
landowner, who sought to build an office on a 1.5-acre lot, requested a variance from
the forest preservation requirement.           The zoning board granted the variance,
reasoning that the standard “was dimensional in nature because it required a
modification of a set number … as opposed to a modification of an outright
prohibition of deforestation.” Id., slip op. at 4. This Court held otherwise. We
concluded that the forest preservation requirement was not a dimensional standard
because it was “substantially different in character from lot width, building area,
setbacks and impervious surface limitations and that any departure from [the forest
preservation requirement] must be made by means of a use variance.” Id., slip op.
at 8. Accordingly, the zoning board erred in treating the variance as dimensional.


6
  Section 414(a) of the Commonwealth Court’s Internal Operating Procedures states that an
unreported panel decision of this Court may be cited “for its persuasive value, but not as binding
precedent.” 210 Pa. Code §69.414(a).
                                               15
             Here, Landowners have requested a variance from the conditions in
Section 1303.34(B) of the Zoning Ordinance that require a medical clinic in the R-
3 District “be established in conjunction with, part of and adjacent to an assisted
living facility, independent living facility, life care community or nursing home.”
ZONING ORDINANCE §1303.34(B).           Landowners do not seek a “reasonable
adjustment from area and space requirements” but, rather, to use their property for a
stand-alone medical clinic, which is prohibited by the Zoning Ordinance unless the
requirements in Section 1303.34(B) are met. Society Created to Reduce Urban
Blight (SCRUB), 787 A.2d at 1126. The conditional language in Section 1303.34(B)
has nothing to do with “lot width, building area, setbacks and impervious surface
limitations.” Plumstead Township Board of Supervisors, slip op. at 8. We conclude
that Landowners’ requested departure from the condition in Section 1303.34(B) of
the Zoning Ordinance requires a use variance and affirm the Zoning Board’s holding
in this regard.
                   B. Full and Fair Opportunity to be Heard

             Finally, Landowners argue that the Zoning Board denied their request
for a variance without taking any evidence. Section 1807.2(F) of the Zoning
Ordinance provides that “[t]he parties shall have the right to be represented by
counsel and shall be afforded the opportunity to respond and present evidence and
argument and cross-examine adverse witnesses on all relevant issues.” ZONING
ORDINANCE §1807(2)(F). Landowners assert that they were denied the hearing
guaranteed by Section 1807(2)(F).
             Landowners filed two requests with the Zoning Board, one for an
interpretation of the Zoning Ordinance and another for a variance to develop a


                                         16
medical clinic on their property. The Zoning Board held a hearing on September 6,
2017, but it did not take testimony or evidence. Rather, it stated that it would first
decide “whether the [O]rdinance needs an interpretation,” on which testimony was
not needed. Hearing Transcript at 31; R.R. 75a. Following the hearing, Landowners
submitted a legal memorandum, which addressed their interpretation of the Zoning
Ordinance but not their variance request. On October 4, 2017, the Zoning Board
held another hearing, where it voted to uphold the Zoning Ordinance and deny
Landowners’ request for a variance.
             The Zoning Board stated in its written decision that Landowners
appeared with counsel and “offered testimony and exhibits,” Board Decision at 3,
Findings of Fact ¶6, and they “failed to demonstrate unnecessary hardship.” Id. at
4, Conclusions of Law ¶8. To the contrary, the Zoning Board did not receive any
testimony or evidence at any point prior to denying Landowners’ request for a
variance.   This was error because Landowners are entitled to a full and fair
opportunity to present their request for a variance, as guaranteed to them by Section
1807 of the Zoning Ordinance.
                                    Conclusion

             For the foregoing reasons, we affirm the trial court’s holding that
Landowners did not establish that the conditions for a medical clinic in an R-3
District set forth in Section 1303.34(B) of the Zoning Ordinance are invalid.
However, because Landowners did not have the opportunity to present evidence in
support of their variance request, we vacate the trial court’s decision affirming the
Zoning Board’s denial of the variance. The matter shall be remanded to the Zoning



                                         17
Board for additional hearings on the variance application using the standard for a
use variance.

                                  ______________________________________
                                  MARY HANNAH LEAVITT, President Judge




                                       18
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Dale DeAngelo and Lesley DeAngelo, :
                       Appellants  :
                                   :
            v.                     : No. 770 C.D. 2018
                                   :
North Strabane Township            :
Zoning Hearing Board               :


                                    ORDER


             AND NOW, this 17th day of April, 2019, the order of the Court of
Common Pleas of Washington County, dated May 10, 2018, in the above-captioned
matter is AFFIRMED in part and VACATED in part, and this matter is
REMANDED to the Court of Common Pleas of Washington County with
instructions to further remand to the Zoning Hearing Board of North Strabane
Township for additional proceedings to review the case using the appropriate
standard for a use variance.
             Jurisdiction relinquished.

                                   ______________________________________
                                   MARY HANNAH LEAVITT, President Judge